DETAILED ACTION
This office action is in response to Application No. 16/370,276, filed on 29 March 2019.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) generating memory wrappers based on libraries, identifying available memories, managing port connections, and validating the memory wrappers, which is an abstract design process that could be performed manually by a designer either in the mind or with pen and paper.  The claimed process involves looking at requirements and available elements and their properties, ‘generating’ a ‘wrapper’ (which can be a mere description, abstraction, or concept of a hypothetical design element), identifying an available element with properties corresponding to the requirements (which can be done by just mentally matching the requirements against available properties), ‘managing 
Claims 2-5, 8, and 14-17 recite generating mappings, creating tables, determining names, and implementing rules, which are similarly abstract mental steps for data manipulation, which are satisfied by a designer merely thinking about or writing the recited information in the same manner as discussed above.  Claims 6 and 18 recite generating a report, which is merely an output step that is satisfied by a designer writing down results, and is furthermore insignificant extra-solution activity.  Claims 7 and 19 specify that the IC is an ASIC or FPGA, which merely describes the target environment that the abstract mental process is designing for; neither claim requires actually producing an ASIC or FPGA, and so neither claim changes the abstract nature of the claims.
This judicial exception is not integrated into a practical application because the only limitations that the claims recite aside from the abstract idea itself are merely a technological environment to which the abstract idea is linked, or using generic computer elements as tools.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation does not amount to ‘significantly more’ than the abstract idea itself.

Claims 9-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) creating a mapping between libraries, determining names for wrappers, and generating wrappers based on the mapping, which could be performed manually by a designer either in the mind or with pen and paper.  Creating a mapping between libraries involves looking at or even thinking about different information and considering correspondence or association between them, determining names for wrappers involves thinking about names for ‘wrappers’ (which, as discussed above, can be merely descriptions, abstractions, etc. of design elements), and generating the ‘wrappers’, which involves thinking about or writing information/descriptions of the design elements.  Claims 10-12 recite creating tables, and appending names, which are similarly abstract mental steps for data manipulation, which are satisfied by a designer merely thinking about or writing the recited information in the same manner as discussed above.
This judicial exception is not integrated into a practical application because the only limitations that the claims recite aside from the abstract idea itself are merely a technological environment to which the abstract idea is linked, or using generic computer elements as tools.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation does not amount to ‘significantly more’ than the abstract idea itself. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the mapping”, which lacks proper antecedent basis because the claim depends from claim 13, whereas the mapping is recited in claim 14.  For reference, see analogous claim 5, which depends from claim 2 (analogous to claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0117744 to Nation in view of US 2004/0078178 to Blasi.
Regarding claim 1, Nation discloses a method for implementing memory changes in digital Integrated Circuits (ICs), the method comprising:
generating a plurality of memory wrappers based on a first library associated with a digital IC design requirement and a second library associated with a set of available memories, wherein each of the plurality of memory wrappers is associated with a width and a depth requirement (¶10, 26, 27, 30);
identifying at least one available memory from the set of available memories, for each of the plurality of memory wrappers, based on the associated width and depth requirement and width and depth details associated with each of the set of available memories, wherein the second library comprises the width and depth details associated with each of the set of available memories (¶26-28, 30);
managing port connections for the at least one available memory associated with each of the plurality of memory wrappers, based on the first library and the second library (¶24); and
validating each of the plurality of memory wrappers (¶37-38).
Nation does not appear to explicitly disclose using a testbench generated for the digital IC design.  Blasi discloses these limitations (¶19, 47).  It would have KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Nation is directed to generating memories for a design, including verifying the design and memories using simulation models.  Blasi discloses that verification of a design containing memories is performed using a testbench.  The teachings of Blasi are directly applicable to Nation in the same way, so that Nation’s would similarly performing design verification of memories using a testbench.
Regarding claim 6, Nation does not appear to explicitly disclose generating a report in response to the validating, wherein the report comprises results of validating each of the plurality of memory wrappers.  Blasi discloses these limitations (¶60, 321, 341).  Motivation to combine remains consistent with claim 1.
Regarding claim 7, Nation discloses that the digital IC comprises at least one of ASIC or FPGA (¶5).
Claims 13, 18, and 19 are directed to systems for performing the methods of claims 1, 6, and 7, and are rejected under the same reasoning.  Nation similarly discloses a system for performing the claimed methods (¶12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

19 June 2021




/ARIC LIN/            Examiner, Art Unit 2851